DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application has Provisional 63/036,580 filed on June 9, 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims are amended as follow:

1. (Currently Amended) A connector assembly configured to be mounted to a wall of an electrical box, the connector comprising: a hollow body extending about a central axis, wherein the hollow body has a front open end, a back open end, and a side wall with an outer surface extending between the front and back ends; an opening formed in the side wall; a first retaining tab positioned in the opening and being elastically coupled to the body, the first retaining tab extending from a portion of the hollow body between the front and back ends thereof, wherein a portion of a length of the first retaining tab is separated from the hollow body; and a clamping component extending from the back of the hollow body, the first retaining tab comprising: a ramped portion with a front located proximate to the front of end of the body and extending rearward to a back located proximate the back end of the body and having a rear ramp wall extending downward from the back of the ramped portion; the ramped portion having an incline relative to the central axis such that the back of the ramped portion protrudes radially outwardly from the outer surface of the hollow body by a greater distance relative to the central axis than the front of the ramped portion; and a base extending backwards from the rear ramp wall and having a base length, wherein an upper surface of the base adjacent the rear ramp wall lies closer to the central axis than an upper surface of the ramped portion at the back of the ramped portion, wherein deflection of the base radially inwards reduces the height of the back of the ramped portion relative to the central axis; wherein when the connector assembly is mounted to a box wall through an aperture in the box wall such that the rear ramp wall of the first retaining tab is adjacent an inner surface of the box wall, the rear ramp wall restricts removal of the connector from the aperture, the base length selected so that when the rear ramp wall is adjacent an inner surface of the box wall a portion of the base extends back past an outer surface of the box wall.

2. (Currently Amended) The connector assembly of claim 1, further comprising a junction extending between the front of the ramped portion of the first tab and the hollow body of the connector and elastically connecting the front of the ramped portion of the first retainer tab to the hollow body.

4. (Currently Amended) The connector assembly of claim 1, further comprising a first rib extending between a first side of the base of the first retainer tab and a first portion of the hollow body of the connector adjacent to the front of the ramped portion of the tab, the first rib elastically connecting the base of the first retaining tab to the hollow body.  
5. (Currently Amended) The connector assembly of claim 4, further comprising a second rib extending between a second side the base of the first retainer tab opposite the first side of the base of the first retainer tab and a second portion of the hollow body of the connector adjacent to the front end of the ramped portion of the first retainer tab, the second rib elastically connecting the base of the first retaining tab and the hollow body to one another, wherein the ramped portion of the first retainer tab extends between the first and second ribs.  

6. (Currently Amended) The connector assembly of claim 1, wherein the connector further comprises a rear flange protruding radially outwardly from the outer surface of the hollow body and having a forward surface that is closer to the back of the body than the rear ramp wall of the first retainer tab; wherein the rear flange is configured to prevent the hollow body of the connector from being pushed beyond a predetermined distance through the aperture in the box wall when the connector is mounted to the box wall.  

8. (first retainer tab further comprising: a rear tab wall extending radially outwards from the base and spaced back from the rear ramp wall, a forward surface of the rear tab wall, the rear ramp wall, and a surface of the base therebetween forming a notch, wherein when the connector assembly is mounted to the box wall, a portion of the box wall is captured within the notch, the rear tab wall configured to prevent the 4hollow body from being pushed beyond a predetermined distance through the aperture in the box wall.  

9. (first retainer tab.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 11 with the important feature being “the openings are in the surface of the body and the retaining tabs are positioned in the opening and being elastically coupled to the body, wherein a portion of a length of the first retaining tab is separated from the hollow body; a base  extending backwards from the rear ramp wall and having a base length, wherein an upper surface of the base adjacent the rear ramp wall lies closer to the central axis than an upper surface of the ramped portion at the back of the ramped portion, wherein deflection of the base radially inwards reduces the height of the back of the ramped portion relative to the central axis, and the base length selected so that when the rear ramp wall  is adjacent an inner surface of the box wall  a portion of the base extends back past an outer surface of the box wall (claim 1)” and “each respective tab positioned in a respective opening formed in the side wall and being elastically coupled to the body and extending from a portion of the hollow body between the front and back ends thereof, wherein a portion of a length of the respective retaining tab is separated from the hollow body….a base extending backwards from the rear ramp wall and having a base length, wherein an upper surface of the base adjacent the rear ramp wall lies closer to the central axis than an upper surface of the ramped portion at the back of the ramped portion, wherein deflection of the base radially inwards reduces the height of the back of the ramped portion relative to the central axis (claim 11).”
 Therefore claims 1-21 are allowed.

Closest Prior Art:
Auray et al. (US 7,057,107) teaches a connector assembly (figure 1) configured to be mounted to a wall (1) of an electrical box (electric box, abstract), the connector comprising: a hollow body (11) extending about a central axis (figure 1), wherein the hollow body (11) has a front open end (right side opening of the connector body (11)), a back open end (left side opening of the connector body (11)), and a side wall (11a) with an outer surface extending between the front and back ends (figure 9); an opening formed in the side wall (opening where the screw (26) is inserted, figure 9); a first retaining tab (top retaining lug (37), figure 12) ; the first retaining tab (37) extending from a portion of the hollow body (11) between the front and back ends thereof (figure 11); and a clamping component (38) extending from the back of the hollow body (figure 11), the first retaining tab comprising: a ramped portion (sloped surface (5) in figure 12) with a front located proximate to the front of end of the body (11) and extending rearward to a back located proximate the back end of the body (11)and having a rear ramp wall (5) extending downward from the back of the ramped portion (figure 12); the ramped portion (including the sloped surface (5)) having an incline relative to the central axis such that the back of the ramped portion protrudes radially outwardly from the outer surface of the hollow body (11) by a greater distance relative to the central axis than the front of the ramped portion (figure 12); wherein when the connector assembly is mounted to a box wall (15) through an aperture in the box wall (15, figure 8) such that the rear ramp wall (at point S, figure 8) of the tab is adjacent an inner surface of the box wall (15), the rear ramp wall (5) restricts removal of the connector from the aperture (with the flange (13)).

Auray et al. teaches an opening in the retaining ring (38) in which the retainer tabs (37) are inserted. 

Auray et al. does not teach the openings are in the surface of the body and the retaining tabs are positioned in the opening and being elastically coupled to the body, wherein a portion of a length of the first retaining tab is separated from the hollow body; a base  extending backwards from the rear ramp wall and having a base length, wherein an upper surface of the base adjacent the rear ramp wall lies closer to the central axis than an upper surface of the ramped portion at the back of the ramped portion, wherein deflection of the base radially inwards reduces the height of the back of the ramped portion relative to the central axis, and the base length selected so that when the rear ramp wall  is adjacent an inner surface of the box wall  a portion of the base extends back past an outer surface of the box wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848